On Petition for Rehearing, Filed January 18, 1921.
Per Curiam.
Upon a petition for rehearing the carrier complains that there is no evidence of negligence on the part of the carrier concerning this shipment of live stock. That the failure to milk the cows was not negligence. In this regard there is evidence in the record' of inspection by the switch foreman of the carrier when the stock was *130shipped, and of further inspection by the railway employees at every stop as this carload of stock proceeded en route. There is evidence in the record to charge carrier with knowledge that this carload of stock was unaccompanied -by an attendant. There is further evidence in the record that the carrier did give care and attention to the stock, even to the extent of 'taking care of one of the cows while it was delivering a calf. ' For these services it made and collected a charge therefor. As heretofore stated, we are of the opinion that this assumption of care and duty under the circumstances created a duty for which the carrier was liable for its negligence. When the carrier became aware of natural propensities of the cows, in their then present condition, and it undertook, as the evidence discloses, to provide care and aid the acts of nature, it thereupon assumed a duty extending beyond the mere acts of feeding and watering, which were then 'only some of the personal demands of the cattle. Manifestly, if the natural propensities had been given an opportunity to act naturally, milking might not have been required at all. The artificial conditions that existed after the carrier became aware of the conditions of the cattle' were conditions of the carrier’s own creation, and were conditions that could be ameliorated by the carrier's care and attention. It sought so to do, and the measure of this care and attention in that regard, upon this record, was a question of fact for the jury.
Again, the carrier complains because the issue of plaintiff’s negligence was not submitted to the jury, for the reason that the carrier did not know and were not informed covering the conditions of the cows when shipped, and, further, that the jury were not given an opportunity io pass upon the question whether the injury was occasioned through the natural propensities and physical condition of the cattle or through the negligence of the carrier. Prejudicial error did not occur by reason of the failure of the trial court to submit such issue to the jury. The evidence discloses without contradiction that the cows were in good condition when loaded. The carrier, after it became aware of the condition qf the cattle, may not excuse its lack of caro and attention thfereto because of the failure of the plaintiff to notify the carrier concerning •the. character of the shipment. See Chicago, B. & Q. R. Co. v. Williams, 61 Neb. 608, 55 L.R.A. 289, 291, 85 N. W. 832; 10 C. J. 97. Complaint is also made that the trial court prejudicially charged the *131jury that the plaintiff might recover for the unreasonable delay in transportation,' whereas as a matter of law there is no show of unreasonable delay in the record. "Under the circumstances in this case the element of time in transportation was an element likewise that concerned the care and attention requisite for these cattle after the carrier became aware of their condition. Furthermore, the carrier read into the record a stipulation concerning the time of transportation wherein, pursuant to the stipulation, an error of twelve hours was made apparently by stating the time of departure as being 9 :05 a. m. instead of the correct time, 9 :05 i\ m. Even though this may have been a clerical error for the reason that the foreman of the stockyard at Dilworth testified that on this day the carload was reloaded at Dilworth at 7:15 u. m., and presumably they left that evening instead of at the prior time, to wit, 9 :05 a. m., nevertheless neither the court nor the jury were advised of the error, and assuredly the carrier is not in a position to complain of prejudicial error by reason of its own voluntary act in introducing an erroneous computation of the time of the transportation which contained therein an apparent issue of unreasonable delay in the time of actual transportation. The trial court likewise did not err prejudicially, as the carrier claims, in permitting the introduction of evidence showing that these cattle were bought for sale on the market as milch cows. The questions thereupon were in the nature of preliminary questions, and the answers thereto did not constitute prejudicial error. The petition for rehearing is denied.
Christianson, Ch. J., and Bronson, Robinson, and Birdzehl, JJ., concur.